PER CURIAM.
Petitioner, Roberts Chiropractic Center, P.A., seeks certiorari review of a circuit court, appellate division per curiam affir-mance of a county court order granting Progressive Consumers Insurance Company’s motion for summary judgment. The case involved the payment of personal injury protection benefits at reduced preferred provider organization rates, and a claim for statutory cost, interest and attorney’s fees. Certiorari review of a decision rendered by a circuit court acting in its appellate capacity is appropriate only if the circuit court did not afford procedural due process or departed from the essential requirements of law. Allstate Ins. Co. v. Kaklamanos, 843 So.2d 885, 889 (Fla.2008). The petitioner has not met this standard of review. Accordingly, we deny petition for writ of certiorari.
Petition for Writ of Certiorari DENIED.
WOLF, C.J., BROWNING, and HAWKES, JJ., concur.